Supreme Court of Florida
                 THURSDAY, SEPTEMBER 2, 2021

                                               CASE NO.: SC20-108
                                               Lower Tribunal No(s).:
                                            061999CF005809A88810

LUCIOUS BOYD                      vs.   STATE OF FLORIDA

Appellant(s)                            Appellee(s)

     Appellant’s Motion for Rehearing is hereby denied.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.
LABARGA, J., concurs specially with an opinion.

LABARGA, J., specially concurring.

     Although I adhere to my dissent in Boyd v. State, 46 Fla. L.

Weekly S124 (Fla. May 13, 2021), wherein I concluded that Boyd’s

claim of juror misconduct was facially sufficient, I agree that Boyd’s

motion for rehearing fails to establish a basis for granting

rehearing.

A True Copy
Test:




so
CASE NO.: SC20-108
Page Two



Served:

LESLIE T. CAMPBELL
SCOTT GAVIN
SUZANNE MYERS KEFFER